In re application of							:
Jason T. Harris et al.							:		
Serial No. 16/479,015							:	DECISION ON
Filed:	July 18, 2019	 						:	PETITION
For: GLASS-BASED ARTICLES WITH ENGINEERED STRESS PROFILES	:
AND METHODS OF MANUFACTURE		 			:

This is a decision regarding the petition filed on May 13, 2022 to withdraw the finality of the Office action of March 29, 2022. The petition is being considered pursuant to 37 CFR § 1.181 and no fee is required for the petition.

The statement of the facts set forth in the petition filed on May 13, 2022 are deemed accurate. The present petition requests that the finality of the March 29, 2022 Office Action be removed and the amendment filed on April 13, 2022 be entered. 

As noted in the present petition, claim 22, which was added in the amendment filed on February 23, 2022, simply placed original dependent claim 10 into independent claim form. The non-final Office Action of November 23, 2021 indicated that claim 10 would be allowable if it was placed into independent form (see pg 8, paragraph 7 of the November 23, 2021 Office Action). The Final Rejection of March 29, 2022 included a prior art rejection over claim 22. Since the prior art rejection set forth in the Final Rejection over claim 22 was not included in the previous non-final Office Action, it was improper for the Office Action of March 29, 2022 to be made final.

Accordingly, this petition is GRANTED and the finality of the March 29, 2022 Office Action is withdrawn and the amendment filed on April 13, 2022 will be entered as requested in the present petition. Upon the mailing of this decision, this application will be returned to the examiner for consideration of the amendment and response filed on April 13, 2022.



/ALEXA D NECKEL/______________________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

CORNING INCORPORATEDSP-TI-3-1CORNING NY NEW YORK 14831